DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species 2 (Figs.4A,4B) in the reply filed on 05/21/2021 is acknowledged. The traversal is on the ground(s) that examining all the claims does not appear to be any serious burden.  This is not found persuasive because for instance as discussed in the restriction requirement examining the different species requires different field of searches and prior art applicable to one invention would not likely be applicable to another invention. Thus, the requirement is still deemed proper and is therefore made FINAL.
Applicant further indicated that all claims 1-15 reads on Species 2. However, it is noted that at least claim 11 is directed to unelected species 3 (Fig.5), and claim 12 is directed to unelected species 4 (Fig.6). Thus, claims 11 and 12 are withdrawn. Claims 1-10, 13-15 are examined on the merits below. 
Claim Objections
Claim 8 is objected to because of the following informalities: In claim 8 line 7 the limitation “stored data” should be corrected as “the stored data” to be consistent with the limitation “storing data” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 in line 11 recites limitation “a memory device”. It is not clear the relationship between this memory device and “a memory device” in line 8. 
Regarding claims 2-7, Claims 2-7 are similarly rejected at least for inheriting the above discussed deficiency of claim 1 due to their dependency.
Regarding claim 9, Claim 9 in line 9 recites limitation “the data comprises the difference”. In particular it is not clear the relationship between the limitation “the data” in these claims and the limitation “stored data” in parent claim 8 line 7. The stored data in claim 8 corresponds to the number of steps of the stepper motor for the at least one 
Regarding claim 10, Claim 10 is similarly rejected at least for inheriting the above discussed deficiency of claim 9 due to its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ume (US 2016/0114593) in view of Masuda et al. (US 2013/0044151).
Regarding claim 1, as best understood, Ume teaches a printing system (figs.1,2A-E), comprising: 
a media sensor (sensor group 301 including sensor 407 figs.1,2A-E) to detect a presence of media (401) at a particular point within the printing system; 

a controller (319 fig.1) to: 
monitor, for at least one pass of the media (401 figs.2A-E), a number of steps of the stepper motor (302 figs.1, 2A-E, paragraph 0041) to pass the media (401) between the media sensor (407 figs.2A-E) and a print position (position under 310 figs.2A-E) (paragraphs 0042, 0043, 0051; figs.2A,2B,2D); 
adjust operation of subsequent passes of the media (401) based on the number of steps (conveyance passes according to predetermined number of steps is done for each passes, fig.2A-E,3A-B; paragraphs 0043, 0051, 0054). 
Ume further teaches controller (319 fig.1) operates the stepper motor (302) based on predetermined number of steps of the stepper motor (302) for at least one pass of the media (paragraphs 0035, 0043, 0051, 0054). The controller (319 fig.1) is connected to memory elements (308,307 fig.1) and has memory accessing function (paragraph 0032). 
Ume does not explicitly states storing the number of steps of the stepper motor in the memory device and where in the memory device to store the number of steps of the stepper motor, for at least one pass of the media. 
However, Masuda et al teaches similar printing system (figs.1,4,5) including controller (17 fig.1) that counts the number steps of stepper motor (23 fig.1, paragraph 0038) and store the number of steps of the stepper motor in a memory device (19 fig.1; paragraphs 0060,0062,0066). Masuda et al further teaches adjusting subsequent 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include such controlling steps including storing and retrieving of number of steps of the stepper motor in the printing system of Ume based on the teachings of Masuda et al for instance to be able to avoid printing outside of recording media and/or to be able to print different sizes of print media.     

Regarding claim 2, as best understood, Ume as modified by Masuda et al  further teaches wherein the media (401 figs.2 of Ume) passes through a printing region (under 310 figs.2 of Ume) multiple times, each pass pertaining to deposition of a different compound (figs.3A-B,4,8). 

Regarding claim 3, as best understood, Ume as modified by Masuda et al  further teaches further comprising: a ribbon (ink ribbon cassettes 402,403 in figs.2 also shown in fig.4) comprising panels corresponding to the different compounds (ink ribbon in figs.4 of Ume); and a thermal printhead (310 figs.1,2 of Ume) to sublimate the compound from the ribbon to the media (figs.2A-E,3A-B,8 of Ume). 

Regarding claim 4, as best understood, Ume as modified by Masuda et al further teaches wherein the controller (319 fig.1 of Ume; 17 fig. 1 of Masuda et al): monitors, for each of multiple passes, the number of steps to pass media from the print 

Regarding claim 5, as best understood, Ume as modified by Masuda et al further teaches wherein the controller (319 fig.1 of Ume; 17 fig. 1 of Masuda et al): monitors, for a first pass, the number of steps of the stepper motor (302 figs.1, 2A-E of Ume; 23 fig.1 of Masuda et al) to pass media from the media sensor (407 of 301 figs.1,2A-E of Ume; 32,46,33 figs.1-3 of Masuda et al) to the print position (position under 310 figs.2A-E of Ume; 48 figs.1-3 of Masuda et al) (figs.3A-B,8 of Ume); and stores, for the first pass, the number of steps of the stepper motor (302 figs.1, 2A-E of Ume; 23 fig.1 of Masuda et al) to pass media from the media sensor (407 of 301 figs.1,2A-E of Ume; 32,46,33 figs.1-3 of Masuda et al) to the print position (position under 310 figs.2A-E of Ume; 48 figs.1-3 of Masuda et al) (paragraphs 0035,0042,0043, figs.3A-B,8 of Ume; 19,17 figs.1, 4, 5, paragraphs 0060, 0062,0063,0066,0068 of Masuda et al). 

Regarding claim 6, as best understood, Ume as modified by Masuda et al further teaches wherein the media sensor (407 figs.2A-E of Ume) is downstream of the print position (print position under 310 figs.2B,2C, paragraphs 0042,0043 of Ume). 

Regarding claim 7, as best understood, Ume as modified by Masuda et al further teaches wherein a media path (path of media 401 figs.2A-E of Ume) through the printing system is along a single plane; and media is reversed along the media path in between passes (413,413R figs.2A-2E, 3A-B, 8 of Ume). 

Regarding claim 8, Ume as modified by Masuda et al further teaches a method, comprising: 
monitoring, for at least one pass of media through a printing region (printing region of under 310 figs.2A-E of Ume), a number of steps of a stepper motor (302 figs.1, 2A-E, paragraph 0041of Ume; 23 fig.1 of Masuda et al) to pass media between a media sensor (407 of 301 figs.1,2A-E of Ume; 32,46,33 figs.1-3 of Masuda et al) and a print position (position under 310 figs.2B,2C of Ume; 48 figs.1-3 of Masuda et al);
storing data associated with the number of steps of the stepper motor (302 figs.1, 2A-E of Ume; 23 fig.1 of Masuda et al) in a memory device (number of steps of stepper motor 302 fig.1,2A-E,3A-B; paragraphs 0043, 0051, 0054 of Ume; 19,17 figs.1, 4, 5, paragraphs 0060, 0062,0063,0066,0068 of Masuda et al as applied above); and 
adjusting operation of subsequent passes of the media through the printing region based on stored data (conveyance passes according to predetermined number of steps is done for each passes, fig.2A-E,3A-B; paragraphs 0043, 0051, 0054 of Ume; 19,17 figs.1, 4, 5, paragraphs 0060, 0062,0063,0066,0068 of Masuda et al as applied above). 

Regarding claim 13, Ume as modified by Masuda et al further teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor (307,308,319 figs.1,3A-B of Ume; 19, 17 figs.1,4,5 of Masuda et al), the machine-readable storage medium comprising instructions to: 
monitor; for at least one pass of media through a printing region (printing region of under 310 figs.2A-E of Ume; print region under 42 figs.1-3 of Masuda et al), a number of steps of a stepper motor (302 figs.1, 2A-E, paragraph 0041of Ume; 23 fig.1 of Masuda et al) to pass media between a media sensor (407 of 301 figs.1, 2A-E of Ume; 32, 46, 33 figs.1-3 of Masuda et al) and a print position (position under 310 figs.2B,2C of Ume; 48 figs.1-3 of Masuda et al);
store data associated with the number of steps of the stepper motor in a memory device (number of steps of stepper motor 302 fig.1,2A-E,3A-B; paragraphs 0043, 0051, 0054 of Ume; memory device 19 under controller 17 figs.1, 4, 5, paragraphs 0060, 0062,0063,0066,0068 of Masuda et al as applied above); and 
adjust operation of subsequent passes of the media through the printing region based on stored data such that a start point of printing is the same for each pass (conveyance passes according to predetermined number of steps is done for each passes, fig.2A-E,3A-B; paragraphs 0043, 0051, 0054 of Ume; 19,17 figs.1, 4, 5, paragraphs 0060, 0062,0063,0066,0068 of Masuda et al as applied above). 

Regarding claim 14, Ume as modified by Masuda et al further teaches wherein monitoring the number of steps and storing data are performed during a calibration period (number of steps of stepper motor 302 is managed and monitored by controller 

Regarding claim 15, Ume as modified by Masuda et al further teaches wherein monitoring the number of steps and storing data are performed in real-time during printing (controller 319 monitors the number of steps during printing fig.2A-E,3A-B; paragraphs 0043, 0051, 0054 of Ume; controller 17 monitors the number of steps during printing figs.4B, 5B, paragraphs 0060, 0062,0063,0066,0068 of Masuda et al as applied above).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853